— Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of attempted first degree manslaughter and related crimes, defendant argues that the People failed to prove his criminal responsibility beyond a reasonable doubt (see, Penal Law § 30.05 [1] [a], [b] [repealed L 1984, ch 668, § 1, eff Nov. 1, 1984]). We disagree. It was for the jury to resolve the conflicting expert testimony and the record, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620), establishes that the evidence was legally sufficient to support the verdict (see, People v Bruetsch, 137 AD2d 823, 824, lv denied 72 NY2d 857; People v Caggiano, 129 AD2d 992). (Appeal from judgment of Ontario County Court, Henry, Jr., J. — attempted manslaughter, first degree, and other charges.) Present — Dillon, P. J., Callahan, Denman, Green and Lawton, JJ.